United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                December 20, 2006

                                                           Charles R. Fulbruge III
                                                                   Clerk
                            No. 06-20456
                          Summary Calendar


EDWARD SANCHEZ HINOJOS,

                                     Plaintiff-Appellant,

versus

BECKY A TIBBS, Librarian II,

                                     Defendant-Appellee.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. 4:05-CV-2219
                       --------------------

Before DeMOSS, STEWART, and PRADO, Circuit Judges.

PER CURIAM:*

     Edward Sanchez Hinojos, Texas prisoner No. 1160674, appeals

the district court’s dismissal of his civil rights complaint

alleging a denial of his right of access to the courts.        The

district court determined that the complaint was frivolous under

28 U.S.C. § 1915(e)(2)(B)(i) and that it failed to state a claim

for relief.    Hinojos’s pleadings do not establish that the

defendant intentionally deprived him of access to the courts or

that he suffered any injury as the result of her actions.        Lewis

v. Casey, 518 U.S. 343, 350-52 (1996); McDonald v. Steward, 132

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 06-20456
                                -2-

F.3d 225, 230-31 (5th Cir. 1998).    Hinojos’s argument that the

district court erred by dismissing his complaint prior to serving

the defendant is without merit.     § 1915(e)(2)(B)(i); 28 U.S.C.

§ 1915A.

     Hinojos’s appeal is without arguable merit and is therefore

dismissed as frivolous.   See Howard v. King, 707 F.2d 215, 219-20

(5th Cir. 1983); see 5TH CIR. R. 42.2.

     The district court’s dismissal of Hinojos’s complaint and

this court’s dismissal of his appeal count as two strikes under

28 U.S.C. § 1915(g).   Adepegba v. Hammons, 103 F.3d 383, 387 (5th

Cir. 1996).   Hinojos is cautioned that if he accumulates three

strikes, he may no longer proceed in forma pauperis in any civil

action or appeal filed while he is incarcerated or detained in

any facility unless he is under imminent danger of serious

physical injury.   See § 1915(g).

     APPEAL DISMISSED; SANCTION WARNING ISSUED.